IN THE SUPREME COURT OF THE STATE OF DELAWARE


LEONARD GRUNSTEIN,             §
                               §
      Plaintiff Below,         §                     No. 569, 2014
      Appellant,               §
                               §
      v.                       §
                               §                     Court Below: Court of
RONALD E. SILVA, PEARL SENIOR §                      Chancery of the State of
CARE, LLC, PSC SUB, LLC, GEARY §                     Delaware
PROPERTY HOLDINGS, LLC,        §
FILLMORE CAPITAL PARTNERS,     §                     C.A. No. 3932-VCN
LLC, FILLMORE STRATEGIC        §
INVESTORS, LLC, DRUMM          §
INVESTORS, LLC, and FILLMORE   §
STRATEGIC MANAGEMENT, LLC, §
                               §
      Defendants Below,        §
      Appellees.               §

                               Submitted:    April 22, 2015
                               Decided:      April 23, 2015

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en banc.

                                       ORDER

         This 23rd day of April 2015, after careful consideration of the parties’

briefs and oral argument on appeal, we find it evident that the judgment of the

Court of Chancery should be affirmed on the basis of and for the reasons assigned

by the Court of Chancery in its opinion dated September 5, 2014.1




1
    Grunstein v. Silva, 2014 WL 4473641 (Del. Ch. Sept. 5, 2014).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice